But
THE COURT
refused to compel him. The defendant then produced his part, which had a subscribing witness (Thomas L. Griffin,) and offered to prove by another witness, (not a subscribing witness,) the handwriting of the parties. That the subscribing witness lives in Richmond, Virginia, one hundred and twenty miles from Washington. No measures having been taken to obtain his testimony, THE COURT refused to suffer the charter-party to be given in evidence.
■ THE COURT permitted the captain’s protest to be given in evidence, to corroborate his testimony.